             Case 2:16-cv-00910-RSL Document 25 Filed 10/06/20 Page 1 of 1




1

2

3

4

5                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
6

7    KATHRYN DALE,                                    )
                                                      )   NO. 2:16-cv-00910-RSL
8                                    Plaintiff,       )
                                                      )
9    v.                                               )
                                                      )   ORDER GRANTING MOTION TO
10
     COMMISSIONER OF SOCIAL SECURITY                  )   EXTEND TIME TO RESPOND
11   Commissioner of Social Security,                 )
                                                      )
12                                Defendant.          )

13            Based on the motion to amend and the declaration of Amy Gilbrough (Dkt. # 24 and 24-2),

14   it is hereby ordered that the Government’s response to Plaintiff’s Motion for Attorney Fees under

15   42 U.S.C. 406(b) is due December 7, 2020. Any reply shall be filed on or before December 10,

16   2020.

17
               Dated this 6th day of October, 2020.
18

19
                                                  ROBERT S. LASNIK
20
                                                  United States District Court Judge
21

22

23

24

25



     ORDER - [2:16-cv-00910-RSL]- 1                               Douglas Drachler McKee & Gilbrough, LLP
                                                                  1904 Third Avenue, Suite 1030
                                                                  Seattle, WA 98101
                                                                  206-623-0900
